Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of grooves or protrusions included on an inner surface of the fluid director” (claim 43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anitcipated by Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”).
As to claim 11, Ouyang discloses a method of operating an anatomical probe system, the method comprising: 
providing an elongated flexible body (shaft A124, Figs.A3,A8, analogous to shaft 122, which can be made of nylon, [0114] which will have some flexibility, and particularly flexible nylon, [0133]) including a channel (shaft A124 includes a central channel, best shown by space inside A124 in Fig.A3);
providing an operational component (imaging modue A108/endoscope A120, Fig.A3, [0159]) extending within the channel of the flexible body (as shown in Fig.A3); 
providing a support member (distal tip A126, Fig.4A) at a distal end of the flexible body (Fig.4A), the support member including a fluid director (A810, Fig.A8, [0193] states that the features of Fig.A8 can be used in previously descripted embodiments); and 
conveying fluid through the channel and into contact with the fluid director to direct the fluid toward the operational component ([0194]-[0194]), wherein a portion of the fluid contacts 
	As to claim 12, the operational component is an image capture instrument ([0159], [0193]).
	As to claim 13, the operational component is an illumination device ([0159], [0193])
As to claim 15, wherein conveying the fluid comprises conveying the fluid from a fluid conveyance system (A132,A134, Fig.A3).
As to claim 16, conveying the fluid from the fluid conveyance system includes conveying the fluid into contact with the operational component within the flexible body (Fig.A3,A8, [0193]-[0194]).  
	As to claim 17, the fluid conveyance system provides an irrigation fluid ([0194]).
	As to claim 18, the fluid conveyance system provides suction (fluid line A132 also provides suction, [0163]).
	As to claim 19,  Ouyang further discloses cooling the operational component with the directed fluid ([0194]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 14, 36-41, 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”).
As to claim 14, Ouyang discloses the method as described with respect to claim 11 above, but, at least in the embodiment shown in Fig.A8, fails to show the particular structure that holds the operational component (A108), and specifically, a frame sized and shaped to receive the operational component.  However, Ouyang further teaches in closer views of the distal end of the shaft (see Figs.A18A-A18D, [0232]) that the operational component (camera A1830) can be held in the distal end with a frame (A1814, Fig.A18A-A18D) which is sized and shaped to receive the operational component.  Since Fig.A8 appears to shown the distal end of the sheath schematically, it would have been obvious to one of ordinary skill in the art at the time of the invention to have constructed the distal end as further taught by Ouyang’s Fig.A18A-A18D.  Use of such frame would desirably secure and protect the operational component in the distal end.
As to claim 36, Ouyang discloses a method of cleaning a first operational component extending within a channel of an elongated flexible body, the method comprising: 
conveying fluid into the channel of the elongated flexible body and into a support member coupled to a distal end of the elongated flexible body (Ouyang discloses a flexible shaft (122, ex. Figs.1,18A, which can be made of nylon, [0114] which will have some flexibility, and particularly flexible nylon, [0133]) that contains a channel (shaft 122 includes a central channel, best shown by space inside 122 in Figs.23,49,50 that accommodates the video cable 2310 and extends from the tip 5020, Fig.50, to the fluid port 114, Figs.1,49) extending to a distal tip (distal tip 120, Fig.17A,shown connected to distal end of flexible body 120 in Figs.18A,23) for conveying fluid (fluid flow paths 1610 shown in Fig.16, [0128]-[0129])), 



    PNG
    media_image1.png
    354
    565
    media_image1.png
    Greyscale


Although Ouyang teaches directing the fluid from a distal opening of the enclosed interior channel (e.g.[0129]), at least in the embodiment of Figs.17A,17B, Ouyang fails to disclose directing the fluid with a fluid director that extends from the curved wall toward the 
However, in a later embodiment, Ouyang teaches to provide a fluid director (curved protrusion A810, Fig.A8, see Fig.A8 presented below)) that extends from the curved wall toward the first operational component(imaging module A108) so as to direct fluid toward the exposed distal end of the first operational component ([0194]-[0195]).  Ouyang teaches that such fluid director will direct at least some of the fluid so as to wash and cool the imaging module and illumination device ([0194]).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided a fluid director in association with the fluid port (1740) of the embodiment of Figs.17A,17B to beneficially provide a fluid to the imaging assembly and illumination device of the operational components for cleaning and cooling purposes, as taught by Ouyang in [0194].  Additionally, Ouyang teaches that features of Fig.A8 can be applied to previously described embodiments ([0193]).  

    PNG
    media_image2.png
    271
    454
    media_image2.png
    Greyscale




As to claim 38, conveying the fluid from the fluid conveyance system includes conveying the fluid into contact with the first operational component within the elongated flexible body (the cental channel of shaft 122 accommodates both the fluid (from port 114 to distal tip) and cable 2310 of the imaging module, best seen in Figs.49,50).
As to claim 39, the fluid conveyance system provides an irrigation fluid (e.g. [0194]).  
As to claim 40, the fluid conveyance system provides suction ([0163],[0237]).  
As to claim 41, cooling the first operational component with the directed fluid ([0194]).
	As to claim 44, aligning a second operational component with the first operational component (considering the imaging module 1710 in Fig.17A or imaging module A108 in Fig.A8 as the first operational component, an illumination device 1722 in Fig.17A or A108B in Fig.A8 forms a second operational component aligned with the imaging module), wherein the frame includes a frame section shaped to receive the first operational component and prevent movement of the second operational component relative to the first operational component (e.g. frame 1720 secures the imaging module and illumination device from relative movement, Fig.17A).  
	As to claim 45, the first operational component is coupled to the frame to prevent at least one of rotational or lateral movement of the first operational component (frame 1720 surrounds the imaging module, Figs.17A,B and thus prevents its movement).

Claims 35 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”) in view of Auhll et al. (U.S. Pat. 5,207,213, hereinafter “Auhll”).
Ouyang, as set forth above with respect to claims 12 and 36, teaches that the first operational component is an image capture instrument.  Although Ouyang discloses the components are for removing vision impeding material from the objective lens (wash surface of lens, [0194]), Ouyang fails to explicitly repeat what is known as the conventional process for operating those components.  Thus, Ouyang fails to explicitly teach the steps of detecting an obstruction of a view of the image capture instrument; responsive to the detection of the obstruction, initiating a cleaning routine; detecting a decrease in the obstruction of the view of the image capture instrument; and responsive to the detected decrease in the obstruction, terminating the cleaning routine. 
Auhll is just one of numerous references that evidences the conventional process for removing vision impeding material from the lens.  Auhll teaches (in col.5, lines 12-25) that upon recognition that matter is impeding a passage of the image through the lens system (analogous to the detecting that view field is obstructed), a fluid is directed through the nozzle to remove the material from the lens (analogous to initiating a cleaning routine) until vision through the lens is clear to allow the surgeon to continue viewing the operative site (analogous to detecting a decrease in obstruction of view).  It goes without saying that the cleaning routine ends when a clear image is obtained.  Therefore, it would have been obvious to one of ordinary skill in the art to have used the Ouyang lens cleaning components in a manner for which they were designed and incorporated into the Ouyang endoscope, that is, in the conventional manner as taught by Auhll.
Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”) in view of Hirayama (US 2011/0046446).
Ouyang, as set forth above with respect to claim 36, discloses a nozzle (fluid director) for directing fluid across the operational component but fails to disclose the particulars of the nozzle, and specifically that nozzle includes a plurality of grooves or protrusions on an inner surface in order to agitate the fluid being directed from the distal opening of the nozzle.  Hirayama teaches a nozzle for directing fluid across the lens of an endoscope, wherein the nozzle is formed with a plurality of grooves (see grooves on both sides of projection 264 in Fig.5) or a plurality of protrusions (see 464,465 in Fig.14) on the inner surface of the nozzle in order to adjust direction (agitate) of the flow of fluid to provide for a uniform fluid flow over a wide range ([0053],[0093]) for properly cleaning the distal end of the endoscope ([0009]).  It would have been obvious to one of ordinary skill in the art to have provided a nozzle shaped to agitate the fluid directed out of the nozzle in the Ouyang device to redirect the fluid flow to provide a more uniform flow over a wider range, as taught by Hirayama.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed January 5, 2021, with respect to the rejection(s) of claim(s) 11-19 and 35-45 under 102/103 have been fully considered and are persuasive.  Applicant’s arguments are directed to how the previous rejections are obviated with respect to the amendments made to claims 11 and 36.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
Regarding the previous Drawing Objection (see numbered paragraph 2 of the previous Office Action mailed October 6, 2020), Applicant submits that the annotated Fig.5 presented in on page 6 of the remarks filed January 5, 2021 shows “the plurality of grooves or protrusions included on an inner surface of the fluid director”.  However, the area pointed to in the annotated Fig. 5 shows the outer surface of the fluid director and the lines in this area appear to be lines indicating a slope around a curved surface (the is no indication in the disclosure that the outer surface has “grooves or protrusions”).  Even if these “lines” were indicative of the “plurality of grooves or protrusions”, they are not labeled (enumerated) as such, and the specification provides no association of the disclosed “grooves or protrusions” with such lines.  Accordingly, the objection has been repeated.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795